— Motion to strike portion of appellant’s reply brief denied. Judgment, insofar as appealed from, unanimously reversed, on the law, without costs, and matter remitted to Supreme Court, Erie County, for further proceedings, in accordance with the following memorandum: In this divorce action, defendant appeals from that part of the judgment granting plaintiff a distributive award of $36,000 in lieu of her share of the marital property. Defendant owned three parcels of real property, which he acquired before the marriage, and the court based the distributive award upon plaintiff’s contributions toward the appreciation in value of two of the properties.
Plaintiff is entitled to share in the appreciation of defendant’s separate property to the extent attributable to her efforts (see, Price v Price, 113 AD2d 299; Domestic Relations Law § 236 [B] [1] [d] [3]). Nevertheless, the distributive award must be vacated because the court failed to make sufficient findings of fact to support the award (see, Frommer v Frommer, 104 AD2d 726; CPLR 4213 [b]). Specifically, the court failed to state facts concerning the contributions made by the plaintiff to each of defendant’s properties and the dollar amount of appreciation of each property attributable to plaintiff’s contributions.
Accordingly, the distributive award is vacated and the matter is remitted for further findings and for the taking of any additional proof the court may require. (Appeal from judgment of Supreme Court, Erie County, Flaherty, J. — divorce.) Present — Doerr, J. P., Boomer, Green, Pine and Law-ton, JJ.